Title: Passport for John Adams, John Quincy Adams, and Servant, [7 March 1779]
From: Franklin, Benjamin
To: 


[March 7, 1779]
Nous Benjamin Franklin Ministre Plenipotentiaire des treize Etats Unis de l’Amerique septentrionale
Prions touts ceux qui sont a prier de vouloir bien laisser surement et librement passer l’honorable John Adams sujet des dits Etats allant a Nantes avec son fils et un Domestique sans leur donner ni permettre qu’il leur soit donné aucun Empechement, mais au contraire de leur donner toute sorte d’Aide et d’Assistance, comme nous ferions en pareil Cas pour ceux qui nous seroient recommandés.
En foi de quoi nous leur avons delivré le present Passeport, valable pour trois mois, signé de notre Main, contresigné par l’un de nos Secretaires et au Bas duquel est le Cachet de nos Armes.
Donné a Passy en notre Hotel, ce septieme Jour du Mois de Mars, Mil sept cent soixante dix neuf
Par son Excellence
B FranklinN M Gellée
Gratis.
 
Endorsed by John Adams: Passport
